Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the applicant filed on 08/23/2021.  Claims 1-20 were pending, claims 1-20 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 08/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.1.	Claims 3-4, 7, 10-11, 14, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  See also MPEP 2164.08(a).  
4.2.	Regarding Claims 3, 10, and 17, the specification does not adequately describe “criterion selected from the set consisting of capacity, availability, and experience”.
4,3,	Regarding Claims 4, 11, and 18, the specification does not adequately describe “a message has an associated priority that is above a predetermined message priority threshold”.
4.4.	Regarding Claims 7, and 14, the specification does not adequately describe “a new group-based communication channel is created based on a determination that the at least one message is a high priority message”.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, (US 2019/0028419 A1)  in view of Griffin et al., (“Griffin“, US 2015/0350258 A1).

Regarding Claim 1, Sullivan discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of joining users to a group-based communication channel (Sullivan, FIG.2, processor 210, memory 220, [0095]: a computer program product comprising computer-readable program instructions stored on a non-transitory computer-readable medium (memory 220) that is executable by a suitably configured processing device (processor 210)), the method comprising: 
identifying one or more topics associated with the group-based communication channel from a plurality of messages (Sullivan, [0084, 92]: the message contents may be parsed to determine topics discussed in the message); 
based at least in part on the identified one or more topics, identifying one or more suggested users who are associated with an expertise corresponding to the one or more topics (Sullivan, [0053, 89]: data regarding responses to the message may be analyzed to determine context regarding the user (e.g., the user's expertise in a topic may be determined based on the responses to the user's message regarding the topic)). 
However, Sullivan does not disclose
generating a channel member suggestion set including one or more suggested users who are recommended to join the group-based communication channel; 
joining the one or more suggested users to the group-based communication channel based on one or more criteria; and 
notifying the joined one or more suggested users of at least one message of the plurality of messages in which the one or more suggested users have an associated expertise.  
Griffin discloses
generating a channel member suggestion set including one or more suggested users who are recommended to join the group-based communication channel (Griffin, [0021]: search and identify for additional participants (“suggested users”) as to expertise, using one or more key word search terms obtained from the determined topics of the meeting); 
joining the one or more suggested users to the group-based communication channel based on one or more criteria (Griffin, [0026]: sends an invite or automatically joins the additional participant(s) to the communication session); and 
notifying the joined one or more suggested users of at least one message of the plurality of messages in which the one or more suggested users have an associated expertise (Griffin, [0025]: a prompt is presented to the participants of the communication session, to bring in one or more additional participants identified as having expertise or relevance to a topic).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “ad-hoc collaboration in communication session” of Griffin into the invention of Sullivan. The suggestion/motivation would have been to improve supporting ad-hoc collaboration in an existing collaboration/communication session by sending request or automatically joining to additional participant having associated expertise to join session (Griffin, Abstract, [0001-2, 16-19]).

Regarding Claim 2, Sullivan-Griffin discloses the media of claim 1, wherein the method further comprises: prior to joining the one or more suggested users to the group-based communication channel: 
generating a channel invitation request to the one or more suggested users (Griffin, [0026]: send invite ); and 
automatically transmitting the channel invitation request to the one or more suggested users (Griffin, [0026]: send invite or automatically join the additional participant into the meeting).  

Regarding Claim 3, Sullivan-Griffin discloses the media of claim 1, wherein the one or more criteria include at least one criterion selected from the set consisting of capacity, availability, and experience (Griffin, [0027]: advertise his availability to the meeting attendees).  

Regarding Claim 5, Sullivan-Griffin discloses the media of claim 1, wherein the channel member suggestion set is generated based further on user profile data including user status data (Griffin, [0021, 25-26]: user profile data including expertise, responsibility, and status).  

Regarding Claim 6, Sullivan-Griffin discloses the media of claim 1, wherein the method further comprises: 
creating a new group-based communication channel, wherein the one or more suggested users comprise at least one user from an organization associated with a workspace in which the new group-based communication channel is created or at least one user from an organization not associated with the workspace (Sullivan, [0047]: group-based is defined by common access credentials such as those of an organization or commercial enterprise).  

Regarding Claim 8, Sullivan discloses a method of joining users to a group-based communication channel, the method comprising: 
identifying one or more topics associated with the group-based communication channel from a plurality of messages (Sullivan, FIG.2, processor 210, memory 220, [0095]: a computer program product comprising computer-readable program instructions stored on a non-transitory computer-readable medium (memory 220) that is executable by a suitably configured processing device (processor 210)); 
based at least in part on the identified one or more topics, identifying one or more suggested users who are associated with an expertise corresponding to the one or more topics (Sullivan, [0084, 92]: the message contents may be parsed to determine topics discussed in the message). 
However, Sullivan does not disclose
generating a channel member suggestion set including one or more suggested users who are recommended to join the group-based communication channel; 
joining the one or more suggested users to the group-based communication channel based on one or more criteria; and 
notifying the joined one or more suggested users of at least one message of the plurality of messages in which the one or more suggested users have an associated expertise.  
Griffin discloses
generating a channel member suggestion set including one or more suggested users who are recommended to join the group-based communication channel (Griffin, [0021]: search and identify for additional participants (“suggested users”) as to expertise, using one or more key word search terms obtained from the determined topics of the meeting); 
joining the one or more suggested users to the group-based communication channel based on one or more criteria (Griffin, [0026]: sends an invite or automatically joins the additional participant(s) to the communication session); and 
notifying the joined one or more suggested users of at least one message of the plurality of messages in which the one or more suggested users have an associated expertise (Griffin, [0025]: a prompt is presented to the participants of the communication session, to bring in one or more additional participants identified as having expertise or relevance to a topic).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “ad-hoc collaboration in communication session” of Griffin into the invention of Sullivan. The suggestion/motivation would have been to improve supporting ad-hoc collaboration in an existing collaboration/communication session by sending request or automatically joining to additional participant having associated expertise to join session (Griffin, Abstract, [0001-2, 16-19]).

Regarding Claim 9, Sullivan-Griffin discloses the method of claim 8 further comprising: prior to joining the one or more suggested users to the group-based communication channel: 
generating a channel invitation request to the one or more suggested users (Griffin, [0026]: send invite to the additional participant into the meeting); and 
automatically transmitting the channel invitation request to the one or more suggested users (Griffin, [0026]: send invite or automatically join the additional participant into the meeting).  

Regarding Claim 10, Sullivan-Griffin discloses the method of claim 8, wherein the one or more criteria include at least one criterion selected from the set consisting of capacity, availability, and experience (Griffin, [0027]: advertise his availability to the meeting attendees).  

Regarding Claim 12, Sullivan-Griffin discloses the method of claim 8, wherein the channel member suggestion set is generated based further on user profile data including user status data (Griffin, [0021, 25-26]: user profile data including expertise, responsibility, and status).  

Regarding Claim 13, Sullivan-Griffin discloses the method of claim 8 further comprising: 
creating a new group-based communication channel, wherein the one or more suggested users comprise at least one user from an organization associated with a workspace in which the new group-based communication channel is created or at least one user from an organization not associated with the workspace (Sullivan, [0047]: group-based is defined by common access credentials such as those of an organization or commercial enterprise).  

Regarding Claim 15, Sullivan discloses a system comprising at least one processor and at least one non-transitory memory storing computer executable instructions that when executed by the processor cause the system to carry out actions comprising (Sullivan, FIG.2, processor 210, memory 220, [0095]: a computer program product comprising computer-readable program instructions stored on a non-transitory computer-readable medium (memory 220) that is executable by a suitably configured processing device (processor 210)): 
identifying one or more topics associated with a group-based communication channel from a plurality of messages (Sullivan, [0084, 92]: the message contents may be parsed to determine topics discussed in the message); 
based at least in part on the identified one or more topics, identifying one or more suggested users who are associated with an expertise corresponding to the one or more topics (Sullivan, [0053, 89]: data regarding responses to the message may be analyzed to determine context regarding the user (e.g., the user's expertise in a topic may be determined based on the responses to the user's message regarding the topic).
However, Sullivan does not disclose
generating a channel member suggestion set including one or more suggested users who are recommended to join the group-based communication channel; 
joining the one or more suggested users to the group-based communication channel based on one or more criteria; and 
notifying the joined one or more suggested users of at least one message of the plurality of messages in which the one or more suggested users have an associated expertise.  
Griffin discloses
generating a channel member suggestion set including one or more suggested users who are recommended to join the group-based communication channel (Griffin, [0021]: search and identify for additional participants (“suggested users”) as to expertise, using one or more key word search terms obtained from the determined topics of the meeting); 
joining the one or more suggested users to the group-based communication channel based on one or more criteria (Griffin, [0026]: sends an invite or automatically joins the additional participant(s) to the communication session); and 
notifying the joined one or more suggested users of at least one message of the plurality of messages in which the one or more suggested users have an associated expertise (Griffin, [0025]: a prompt is presented to the participants of the communication session, to bring in one or more additional participants identified as having expertise or relevance to a topic).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “ad-hoc collaboration in communication session” of Griffin into the invention of Sullivan. The suggestion/motivation would have been to improve supporting ad-hoc collaboration in an existing collaboration/communication session by sending request or automatically joining to additional participant having associated expertise to join session (Griffin, Abstract, [0001-2, 16-19]).

Regarding Claim 16, Sullivan-Griffin discloses the system of claim 15, wherein the actions further comprise: prior to joining the one or more suggested users to the group-based communication channel: 
generating a channel invitation request to the one or more suggested users (Griffin, [0026]: send invite to the additional participant into the meeting); and 
automatically transmitting the channel invitation request to the one or more suggested users (Griffin, [0026]: send invite or automatically join the additional participant into the meeting).  

Regarding Claim 17, Sullivan-Griffin discloses the system of claim 15, wherein the one or more criteria include at least one criterion selected from the set consisting of capacity, availability, and experience (Griffin, [0027]: advertise his availability to the meeting attendees).  

Regarding Claim 19, Sullivan-Griffin discloses the system of claim 15, wherein the channel member suggestion set is generated based further on user profile data including user status data (Griffin, [0021, 25-26]: user profile data including expertise, responsibility, and status).  

Regarding Claim 20, Sullivan-Griffin discloses the system of claim 15, wherein the actions further comprise: 
creating a new group-based communication channel, wherein the one or more suggested users comprise at least one user from an organization associated with a workspace in which the new group-based communication channel is created or at least one user from an organization not associated with the workspace (Sullivan, [0047]: group-based is defined by common access credentials such as those of an organization or commercial enterprise).   

5.3.	Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, (US 2019/0028419 A1)  in view of Griffin et al., (“Griffin“, US 2015/0350258 A1) as applied to claim 1, and further in view of Keomany et al., (“Keomany”, US 2015/0106834 A1). 

Regarding Claim 4, Sullivan-Griffin discloses the media of claim 1 as set forth above.  
However, Sullivan-Griffin does not disclose
the at least one message of the plurality of messages has an associated priority that is above a predetermined message priority threshold.
Keomany discloses
the at least one message of the plurality of messages has an associated priority that is above a predetermined message priority threshold (Keomany, Abstract: The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “priority level of messages” of Keomany into the invention of Sullivan-Griffin. The suggestion/motivation would have been to improve management of the messages in a flexible and effective manner by assigning a high priority level and a standard priority level to messages, and a threshold value. The messages are processed according to the levels if the value does not exceed the threshold value. The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule (Griffin, Abstract, [0001-20]).

Regarding Claim 7, Sullivan-Griffin discloses the media of claim 6 as set forth above, wherein creating the new group-based communication channel is created (Sullivan, [0104]: creating a new channeling association.).  
However, Sullivan-Griffin does not disclose

Keomany discloses 
(Keomany, Abstract: The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “priority level of messages” of Keomany into the invention of Sullivan-Griffin. The suggestion/motivation would have been to improve management of the messages in a flexible and effective manner by assigning a high priority level and a standard priority level to messages, and a threshold value. The messages are processed according to the levels if the value does not exceed the threshold value. The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule (Griffin, Abstract, [0001-20]).

Regarding Claim 11, Sullivan-Griffin discloses the method of claim 8.
However, Sullivan-Griffin does not disclose
the at least one message of the plurality of messages has an associated priority that is above a predetermined message priority threshold.  
Keomany discloses
the at least one message of the plurality of messages has an associated priority that is above a predetermined message priority threshold (Keomany, Abstract: The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “priority level of messages” of Keomany into the invention of Sullivan-Griffin. The suggestion/motivation would have been to improve management of the messages in a flexible and effective manner by assigning a high priority level and a standard priority level to messages, and a threshold value. The messages are processed according to the levels if the value does not exceed the threshold value. The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule (Griffin, Abstract, [0001-20]).

Regarding Claim 14, Sullivan-Griffin discloses the method of claim 13 as set forth above, wherein creating the new group-based communication channel is created(Sullivan, [0104]: creating a new channeling association).  

Keomany discloses 
(Keomany, Abstract: The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “priority level of messages” of Keomany into the invention of Sullivan-Griffin. The suggestion/motivation would have been to improve management of the messages in a flexible and effective manner by assigning a high priority level and a standard priority level to messages, and a threshold value. The messages are processed according to the levels if the value does not exceed the threshold value. The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule (Griffin, Abstract, [0001-20]).

Regarding Claim 18, Sullivan-Griffin discloses the system of claim 15 as set forth above.
However, Sullivan-Griffin does not disclose
the at least one message of the plurality of messages has an associated priority that is above a predetermined message priority threshold.  
Keomany discloses
the at least one message of the plurality of messages has an associated priority that is above a predetermined message priority threshold (Keomany, Abstract: The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “priority level of messages” of Keomany into the invention of Sullivan-Griffin. The suggestion/motivation would have been to improve management of the messages in a flexible and effective manner by assigning a high priority level and a standard priority level to messages, and a threshold value. The messages are processed according to the levels if the value does not exceed the threshold value. The messages having the standard level are processed before processing the messages having the high level if the value exceeds the threshold value. The value is changed according to a predefined rule (Griffin, Abstract, [0001-20]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rathod, US 2014/0129942 A1, System And Method For Dynamically Monitoring, Recording, Processing, Attaching Dynamic, Contextual And Accessible Active Links And Presenting Physical Or Digital Activities, Actions, Locations, Logs, Life Stream, Behavior And Status.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446